Wright, J.,
dissenting. I dissent from paragraph four of the syllabus, which holds that unemployment compensation benefits are not considered interim earnings and thus cannot be deducted from a back pay award granted pursuant to R.C. 4112.05(G).
I agree with the majority that, as with Title VII of the 1964 Civil Rights Act, the fundamental purpose behind a back pay award granted under R.C. 4112.05(G) is to “mak[e] persons whole for injuries suffered through past discrimination.” Albemarle Paper Co. v. Moody (1975), 422 U.S. 405, 421, 95 S.Ct. 2362, 2373, 45 L.Ed.2d 280, 299. I do not agree, however, that a back pay award should place a person in a significantly better position than he or she would have been in had there been no unlawful discrimination.
Permitting an employee to retain unemployment compensation benefits as well as the entire back pay award gives a windfall to the employee and serves to punish the employer. In such a situation the employee is more than made whole; he or she is essentially allowed a double recovery. The majority reasons that this result is justified by its deterrent effect on future discrimination, and that allowing the deduction would benefit the employer by reducing deterrence. That rationale is simply overstated. It is not the fact that an employer may have to pay an employee’s unemployment compensation that provides deterrence. Rather, deterrence of unlawful employment discrimination is found in the abundance *97of remedies set forth in R.C. 4112.05(G), not the least of which is back pay, less interim earnings of course.
Relying on Plumbers & Steamfitters Joint Apprenticeship Commt. v. Ohio Civ. Rights Comm. (1981), 66 Ohio St.2d 192, 20 O.O.3d 200, 421 N.E.2d 128, the majority feels compelled to apply federal law precedent that interprets Title VII to cases that involve violations of R.C. Chapter 4112. Thus, after citing several federal cases that refused to permit a deduction of unemployment compensation from a back pay award granted to a person unlawfully discriminated against under Title VII, the majority finds that this court must come to the same conclusion under R.C. 4112.05(G).
We are in no such way bound. While we may find that federal law provides an influential authority when dealing with matters of discrimination under R.C. Chapter 4112, because we are interpreting state law we need not find federal law persuasive in every case. Plumbers, the authority relied on by the majority in making its pronouncement that this court will follow federal precedent, merely notes that in previous cases the court found federal law interpreting Title VTI to be generally applicable to cases involving violations of R.C. Chapter 4112. Plumbers, supra, 66 Ohio St.2d at 196, 20 O.O.3d at 202-203, 421 N.E.2d at 131. That observation is not a mandate. Plumbers does not require us to apply federal law in every situation. Thus, there is no authority which dictates that we must follow federal law precedent when interpreting state discrimination laws.
While the majority limits State ex rel. Guerrero v. Ferguson (1981), 68 Ohio St.2d 6, 22 O.O.3d 98, 427 N.E.2d 515, and distinguishes Mers v. Dispatch Printing Co. (1988), 39 Ohio App.3d 99, 529 N.E.2d 958, it is my firm belief that they are the authority that should be applied to this case. In Guerrero, this court held that unemployment compensation benefits should be deducted from back pay awarded to a reinstated public employee who had been unlawfully excluded from employment. In Mers, the Court of Appeals for Franklin County extended the application of Guerrero to a private employer.
Although neither Guerrero nor Mers involved unlawful employment discrimination, both dealt with the issue of whether unemployment compensation should be deducted from back pay awarded to a wrongfully terminated employee and both resolved the issue in favor of deductibility. I find no compelling reason to treat differently an award of back pay to an employee terminated due to unlawful discrimination and an employee unlawfully terminated for other reasons. Regardless of the characterization of the type of wrongful discharge, the fundamental principle that back pay is intended to make a person whole still applies.
I believe the correct interpretation of the back pay issue in R.C. 4112.05(G) was stated by the Court of Appeals for Lucas County in Ohio Civ. Rights Comm. v. Lucas Cty. Welfare Dept. (1982), 6 Ohio App.3d 14, 6 OBR 38, 451 N.E.2d 1246. *98In that case the court of appeals held that an award of back pay as a result of employment discrimination under R.C. 4112.05(G) is intended to compensate the employee, not punish the employer or provide a windfall to the employee.
I would adopt the reasoning in Lucas Cty. Welfare Dept. and would affirm the judgment of the court of appeals.